Citation Nr: 9914835	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for right knee 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
January 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

A hearing was conducted before a hearing officer in August 
1998.  A transcript of that hearing is of record.


REMAND

The RO granted service connection for right knee strain in 
September 1955, and assigned a zero percent disability 
rating.  In September 1997, the veteran requested an increase 
of the disability rating assigned to his right knee strain, 
asserting that the strain warranted a compensable disability 
rating.  The RO's January 1998 rating decision denied his 
claim for a compensable disability rating on the grounds that 
any current right knee problems were due to intercurrent 
injuries to the knee in 1984 and 1996.  The veteran testified 
at a hearing in August 1998 and the following month the 
hearing officer held that the medical evidence essentially 
showed that current knee problems had no relationship to the 
injury in service and that there was no evidence suggesting 
that the injury in service was responsible for any post-
service injury.

Initially, the Board finds that the veteran's claim on appeal 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), in that it is plausible or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran's contentions concerning the severity of 
his service-connected right knee strain serve as competent 
lay evidence, and sufficiently establish his claim as well 
grounded.  See King v. Brown, 5 Vet. App. 19 (1993).
The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1998).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle, 2 Vet. App. at 632).

In the instant case, the only VA examination of record dates 
back to August 1955, and was performed pursuant to the 
veteran's claim for service-connection of his right knee 
strain.  The only other pertinent medical reports of record 
are the veteran's service medical records, and reports that 
reflect the medical treatment he has received from private 
physicians since 1984.  The medical records obtained from his 
private physicians show that, since 1984, the veteran has 
consistently presented with complaints of, inter alia, 
recurring and increasing medial pain in his right knee, and 
complaints that it is prone to "popping" and locking.  A 
December 1997 diagnosis found that the veteran suffered from 
arthritis in his right knee.  A February 1998 diagnosis by a 
different physician "confirms medial gonarthrosis in both 
knees but almost bone to bone in his right knee."

Despite the competent and probative evidence obtained from 
the veteran's private physicians, the Board finds that the 
evidence or record is inadequate for the purpose of rendering 
a decision regarding his claim of entitlement to a 
compensable disability rating.  Because the veteran's 
complaints of pain and loss of function due to his right knee 
strain are documented in his hearing testimony and the 
records of his private physicians, the Board concludes that 
consideration must be given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (1998) in reviewing his claim on appeal.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
38 C.F.R. § 4.40 provides that it is essential that the 
examination on which ratings are based adequately portray any 
functional loss of the musculoskeletal system's ability to 
perform normal working movements of the body, including 
normal excursion, strength, speed, coordination, and 
endurance.  While 38 C.F.R. § 4.40 does not require a 
separate rating for pain, the impact of pain must be 
considered in making a rating determination.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

While the evidence currently of record is competent and 
probative to establish that the veteran still suffers from a 
right knee strain, it provides neither the comprehensive and 
detailed medical findings regarding the severity of pain 
caused by that strain, nor the probative medical findings 
pertaining to any possible limitation of motion and/or 
function.  Because the Board finds that the available 
evidence is inadequate to evaluate the current state of the 
condition, it concludes that, pursuant to Littke and Olsen; 
both supra, the veteran must be afforded a VA examination in 
order to assist in the development of his claim.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a).  

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (1998).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations; and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
"good cause," fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655 (1998). 

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for a right knee strain, but whose 
medical reports are not already of 
record.  After securing the necessary 
releases, the RO should obtain all such 
records of private medical treatment.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
severity of the service-connected right 
knee sprain.  The veteran's claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  All excursion of movement of 
the right knee should be recorded in 
numbers of degrees.  Any portion of the 
arcs of motion which are painful should 
be so designated.  The examiner should 
comment on the presence or absence of 
less movement than normal, more movement 
than normal, instability, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, swelling 
and pain on movement.  Based upon review 
of pertinent information in the claims 
folder and a history elicited from the 
veteran, the examiner should determine 
whether impairment due to injuries of the 
right knee after service can be 
dissociated from impairment due to the 
service-connected right knee strain and 
if so, designate the nature and severity 
of the impairment due to the service-
connected right knee strain as opposed to 
that due to intercurrent right knee 
injuries.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


